UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On May 13, 2009 there were25,005,000 shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock, and 5,000,000 shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets March 31, 2009 (unaudited) 4 Consolidated Statements of Operations (unaudited) Three and nine months endedMarch 31, 2009 and 2008 5 Consolidated Statements of Cash Flows (unaudited) Nine months endedMarch 31, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risks 21 Item 4. Controls and Procedures 21 Item 4T Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1.A Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc.: We have reviewed the accompanying consolidated balance sheet of JPAK Group, Inc. and subsidiaries (the “Company”) as of March 31, 2009, and the related consolidated statements of operations and other comprehensive income, and cash flows for the nine months ended March 31, 2009 and 2008. These consolidated financial statements are the responsibility of the company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey April 28, 3 JPAK GROUP, INC. Consolidated Balance Sheets March 31, June 30, 2009 2008 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,952,631 $ 3,433,948 Restricted cash 2,989,178 3,784,956 Accounts receivable, net of allowance for doubtful accounts of $1,441,909 and $45,359 at March 31, 2009 and June 30, 2008, respectively 10,110,173 9,026,455 Inventory 3,239,498 5,420,631 Other receivables 1,238,718 1,131,511 Loan receivable-current 131,850 - Prepaid expenses and other current assets 114,159 96,751 Advance payments 2,358,112 1,367,622 Total Current Assets 22,134,319 24,261,874 PROPERTY AND EQUIPMENT, NET 12,167,373 11,660,063 LOAN RECEIVABLE-NON CURRENT 43,950 - Total Assets $ 34,345,642 $ 35,921,937 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,057,293 $ 3,442,859 Trade notes payable 2,734,622 3,784,956 Short term bank loans 3,076,500 3,063,900 Current portion of long-term debt 951,811 1,263,786 Other payables 272,099 259,861 Income tax payable 167,429 - Other taxes payable 383,681 155,873 Total Current Liabilities 9,643,435 11,971,235 LONG-TERM DEBT 1,508,950 655,091 MINORITY INTEREST 105,187 105,690 Total Liabilities 11,257,572 12,732,016 STOCKHOLDERS’ EQUITY Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding 561 561 Common stock, $0.001 par value, 300,000,000 shares authorized 24,805,000 and 24,505,000 shares issued and outstanding at March 31 2009 and June 30, 2008, respectively 24,805 24,505 Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding 500 500 Series A Preferred Shares 2,484,226 2,484,226 Series B Preferred Shares 1,390,853 1,390,853 Warrants 4,634,678 4,634,678 Placement Agent Warrants 1,172,487 1,172,487 Additional paid-in capital 11,453,304 11,048,604 Retained earnings (988,710 ) (562,030 ) Statutory reserves 348,009 348,009 Accumulated other comprehensive income 2,567,357 2,647,528 Total Stockholders’ Equity 23,088,070 23,189,921 Total Liabilities and Stockholders’ Equity $ 34,345,642 $ 35,921,937 The accompanying notes are an integral part of these consolidated financial statements. 4 JPAK GROUP, INC. Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, 2009 2008 2009 2008 SALES $ 11,968,137 $ 10,813,896 $ 27,507,254 $ 26,232,788 COST OF SALES 8,637,784 7,876,883 20,840,352 19,183,182 GROSS PROFIT 3,330,353 2,937,013 6,666,902 7,049,606 OPERATING EXPENSES Selling, general and administrative 3,152,896 1,277,004 6,777,984 4,219,602 INCOME (LOSS) FROM OPERATIONS 177,457 1,660,009 (111,082 ) 2,830,004 OTHER INCOME (EXPENSES) Interest expense, net (55,803 ) (60,693 ) (163,420 ) (246,774 ) Non-operating income (expense), net 487 (18,393 ) 14,257 230,890 Total Other Expenses (55,316 ) (79,086 ) (149,163 ) (15,884 ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES 122,141 1,580,923 (260,245 ) 2,814,120 PROVISION FOR INCOME TAXES 167,372 - 167,372 - NET INCOME (LOSS) BEFORE MINORITY INTEREST (45,231 ) 1,580,923 (427,617 ) 2,814,120 MINORITY INTEREST (378 ) 1,980 (937 ) - NET INCOME (LOSS) (44,853 ) 1,578,943 (426,680 ) 2,814,120 BENEFICIAL CONVERSION FEATURE RELATED TO ISSUANCE OF SERIES A CONVERTIBLE PREFERRED STOCK - - - (2,484,226 ) BENEFICIAL CONVERSION FEATURE RELATED TO ISSUANCE OF SERIES B CONVERTIBLE PREFERRED STOCK - - - (1,390,853 ) NET INCOME (LOSS) APPLICABLE TO COMMON STOCKHOLDERS (44,853 ) 1,578,943 (426,680 ) (1,060,959 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment (40,888 ) 801,923 (80,171 ) 1,626,073 COMPREHENSIVE INCOME (LOSS) $ (85,741 ) $ 2,380,866 $ (506,851 ) $ 565,114 BASIC EARNINGS PER SHARE $ (0.00 ) $ (0.06 ) $ (0.02 ) $ (0.04 ) DILUTED EARNINGS PER SHARE $ (0.00 ) $ (0.03 ) $ (0.02 ) $ (0.04 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC 24,805,000 24,505,000 24,805,000 24,286,022 DILUTED 24,805,000 46,903,748 24,805,000 24,286,022 The accompanying notes are an integral part of these consolidated financial statements. 5 JPAK GROUP, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (loss) $ (426,680 ) $ 2,814,120 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Minority interest (937 ) - Depreciation expense 909,320 722,211 Loss (Gain) on disposal of fixed assets (332 ) - Share-based payment 405,000 Bad debt expense 1,395,887 7,521 Changes in assets and liabilities: Accounts receivable (2,442,127 ) (271,952 ) Inventory 2,202,674 (801,688 ) Other receivables (135,496 ) (950,642 ) Prepaid expenses and other current assets (17,004 ) 536,561 Advance payments (1,032,099 ) (404,428 ) Accounts payable and accrued expenses (1,399,169 ) (1,115,131 ) Income tax payable 167,372 - Other taxes payable 227,088 (220,713 ) Advanced payment from customers 29,730 32,355 Other payables (18,565 ) 3,421 Total Adjustments 291,342 (2,462,485 ) Net Cash Provided By (Used In) Operating Activities (135,338 ) 351,635 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment (1,335,995 ) (3,441,308 ) Proceeds from disposal of fixed assets 48,352 - Cash acquired from the subsidiary - 99,695 Loan receivable (175,740 ) - Net Cash Used In Investing Activities (1,463,383 ) (3,341,613 ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance (repayment) of trade notes payable (1,065,535 ) 1,085,120 Proceeds from capital contribution - 3,976,724 Repayment of employee loans 533,810 - Repayment of bank loans - (2,352,778 ) Net Cash Provided By (Used In) Financing Activities (531,725 ) 2,709,066 EFFECT OF FOREIGN CURRENCY TRANSLATION ON CASH (146,649 ) 133,285 NET DECREASE IN CASH AND CASH EQUIVALENTS (2,277,095 ) (147,627 ) CASH AND CASH EQUIVALENTS AND RESTRICTED CASH– BEGINNING 7,218,904 4,938,200 CASH AND CASH EQUIVALENTS AND RESTRICTED CASH– ENDING $ 4,941,809 $ 4,790,573 SUPPLEMENTAL SCHEDULE OF NON CASH ACTIVITIES Advance payments reclassed to construction in progress $ 80,548 $ - The accompanying notes are an integral part of these consolidated financial statements. 6 JPAK GROUP, INC. Notes to Consolidated Financial Statements March 31, 2009 and 2008 (Unaudited) Note 1 – Organization and Nature of Business JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. and its subsidiaries (the “Company”).
